Exhibit 10.4

AEP INDUSTRIES INC.
Incentive Stock Option Certificated
Under 2005 Stock Option Plan
For Options Granted After January 1, 2005

Date of Grant:                               

Name of Optionee:                              

Number of Shares:                              

Price Per Share:                               

This is to certify that, effective on the date of grant specified above (which
shall in no event be after December 31, 2014, the Stock Option Committee (the
“Committee”) of the Board of Directors of AEP Industries Inc. (the “Company”)
has granted to the above-named optionee (the “Optionee”) an option to purchase
from the Company, for the price per share set forth above, the number of shares
of Common Stock, $.01 par value of the Company (the “Stock”) set forth above
pursuant to the AEP Industries Inc. 2005 Stock Option Plan (the “Plan”). This
option is granted pursuant to Section 6 of the Plan and shall be treated as an
“incentive stock option” within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).

The terms and conditions of the option granted hereby, in addition to the terms
and conditions contained in the Plan, are as follows:

1.    The price at which each share of Stock subject to this option may be
purchased shall be the price set forth above, subject to any adjustments which
may be made pursuant to Section 9 hereof, provided that it shall in no event be
less than the market value (as determined pursuant to Section 4 hereof) per
share of Stock on the date of grant, and provided further that in the event the
Optionee owns on the date of grant capital stock possessing more than 10% of the
total combined voting power of all classes of capital stock of the Company or of
any Parent or Subsidiary corporations (within the meaning of Sections 425(e) and
(f) of the Code and referred to herein as “Parent” and “Subsidiary”,
respectively), the price per share shall not be less than 110% of the market
value per share of Stock on the date of grant.

2.    Subject to the terms and conditions set forth herein, this option may be
exercisable to purchase shares of Stock covered by this option only in
accordance with the following schedule:

 


Exercise Period

 

Cumulative Percentage of
Aggregate Number of Shares
of Stock Covered by Option
Which May be Purchased

 

Within 1st year from date of grant:

 

0

%

Beginning one year from date of grant:

 

20

%

Beginning two years form date of grant:

 

40

%

Beginning three years from date of grant:

 

60

%

Beginning four years from date of grant:

 

80

%

Beginning five years from date of grant:

 

100

%

 

less, in the case of each exercise period, the number of shares of Stock, if
any, previously purchased hereunder. This option shall terminate and no shares
of Stock may be purchased hereunder more than ten years after the date of grant,
provided


--------------------------------------------------------------------------------




that if the Optionee owns on the date of grant capital stock possessing more
than 10% of the total combined voting power of all classes of capital stock of
the Company or of any Parent or Subsidiary, this option shall not be exercisable
after the fifth anniversary of the date of grant and shall be 100% exercisable
four years and nine months after the date of grant.

3.    Except as provided in Section 7 hereof, this option may not be exercised
unless the Optionee is in the employ of the Company or any of its Parent or
Subsidiary corporations at the time of such exercise and shall have been such
employee continuously since the date of the grant of this option.

4.    Subject to the terms and conditions set forth herein, the Optionee may
exercise this option at any time as to all or any of the shares of Stock then
purchasable in accordance with Section 2 hereof by delivering to the Company
written notice specifying:

(i)        the number of whole shares of Stock to be purchased together with
payment in full (in a manner specified below) of the aggregate option price of
such shares, provided that this option may not be exercised for less than one
hundred shares of Stock or the number of shares of Stock remaining subject to
option, whichever is smaller;

(ii)       the name or names in which the stock certificate or certificates are
to be registered;

(iii)      the address to which dividends, notices, reports, etc. are to be
sent; and

(iv)      the Optionee’s social security number.

Only one Stock certificate will be issued unless the Optionee otherwise requests
in writing. Payment shall be in cash, personal check or by certified or bank
cashier’s check payable to the order of the Company, free from all collection
charges; provided, however, that payment may be made in shares of Stock owned by
the Optionee having a market value on the date of exercise equal to the
aggregate purchase price, or in a combination of cash and shares of Stock. For
purposes of the Plan, the market value per share of Stock shall be the last sale
regular way on such day or if such day is not a business day on the preceding
business day, on the principal national securities exchange on which the Common
Stock is listed or admitted to trading as reported by such exchange, or if the
Common Stock is not listed or admitted to trading on any national securities
exchange, in the over-the-counter market on such day, as reported on the Nasdaq
National Market (“Nasdaq”), or if there are no such prices reported on such
exchange or Nasdaq on such day, the average of the closing high bid and low
asking price of the Stock as reported by such exchange or Nasdaq, and if there
be none, then as furnished to the Committee by any New York Stock Exchange
member selected from time to time by the Committee for such purpose. If there is
no bid or asked price reported on any such day, the market value shall be
determined by the Committee in accordance with the regulations promulgated under
Section 2031 of the Code, or by any other appropriate method selected by the
Committee.

In the case of an Incentive Stock Option, if the foregoing method of determining
fair market value should be inconsistent with Section 422 of the Code, “Fair
Market Value” shall be determined by the Committee in a manner consistent with
such section of the Code and shall mean the value as so determined.

If the Optionee so requests, shares of Stock purchased upon exercise of an
option may be issued in the name of the Optionee or another person, provided the
Optionee pays all transfer and documentary taxes, if any, resulting from such
issuance. No Optionee shall be entitled to any rights as a stockholder of the
Company in respect of any shares of Stock covered by this option until such
shares of Stock shall have been paid for in full and issued to the Optionee.

5.    As soon as practicable after the Company receives payment for shares of
Stock covered by this option, it shall deliver a certificate or certificates
representing the shares of Stock so purchased to the Optionee or his designee.
Such certificate shall be registered in the name of the Optionee, or in such
other name or names as the Optionee shall request.

6.    This option is personal to the Optionee and during the Optionee’s lifetime
may be exercised only by the Optionee. This option shall not be transferable
other than by will or the laws of descent and distribution.

7.    In the event that the Optionee’s employment as an employee of the Company
or of any Subsidiary or Parent (hereinafter the “Optionee’s employment”) is
terminated prior to the time that this option has been fully exercised, this
option shall be exercisable, as to any remaining shares of Stock subject hereto,
only in the following circumstances:

(i)        If the Optionee’s employment is terminated by action of his employer,
or by reason of disability or retirement under any requirement plan maintained
by the Company or any Subsidiary or Parent, this option may be exercised by the
Optionee within three months after such termination, but only as to any shares
as to which this Option is exercisable on the date the Optionee’s employment so
terminates;


--------------------------------------------------------------------------------




(ii)       In the event of the death of the Optionee during the period of the
Optionee’s employment, this option shall thereupon become exercisable in full,
and the person or persons to whom the Optionee’s rights are transferred by will
or the laws of descent and distribution shall have a period of one year from the
date of the Optionee’s death to exercise such option.

Notwithstanding the foregoing, this option shall in no event be exercisable
after the date of termination of such option specified in Section 2 hereof.

8.    This option does not confer on the Optionee any right to continue in the
employ of the Company or interfere in any way with the right of the Company to
determine the terms of the Optionee’s employment.

9.    In the event of a reorganization, recapitalization, stock split, stock
dividend, combination of shares, merger, consolidation, rights offering, or any
other change in the corporate structure or shares of the Company, the Committee
shall make such adjustments, if any, as it deems appropriate in the number and
kind of shares covered by this option, or in the option price per share
hereunder, or both.

10.  This option shall be subject to the requirement that if at any time the
Board of Directors shall determine that the registration, listing or
qualification of the shares of Stock covered hereby upon any securities exchange
or under any Federal or state law, or the consent or approval of any
governmental regulatory body is necessary or desirable as a condition of or in
connection with the granting of this option or the purchase of shares of Stock
hereunder, this option may not be exercised unless and until such registration,
listing, qualification, consent or approval shall have been effected or obtained
free of any conditions not acceptable to the Board of Directors. The Committee
may require that the person exercising this option shall make such
representations and agreement and furnish such information as it deems
appropriate to assure compliance with the foregoing or any other applicable
legal requirements.

11.  This option and the terms and conditions herein set forth are subject in
all respects to the terms and conditions of the Plan, which shall be
controlling. All interpretations or determinations of the Committee shall be
binding and conclusive upon the Optionee and his legal representatives on any
question arising hereunder or under the Plan.

12.  By acceptance of this option, the Optionee agrees that in the event that
the Optionee sells or otherwise disposes of any shares of Stock subject to this
option on or prior to (i) the date two years from the date of the grant of this
option, or (ii) the date one year from the date of the transfer of any such
shares to him pursuant to the exercise of this option or any portion thereof,
the Optionee shall promptly, upon the occurrence of any such event (x) give
notice to the Company of the occurrence thereof, which notice shall specify the
manner in which such shares of Stock were sold or disposed of and the
consideration received therefore, and (y) furnish to the Company such other
information as may reasonably be requested by the Company.

13.  All notices hereunder to the Company shall be delivered or mailed to the
following address:

AEP Industries Inc.
Attention:  Secretary, Stock Option Committee
125 Phillips Avenue
South Hackensack, NJ  07606

Such address for the service of notices may be changed at any time provided
notice of such change is furnished in advance to the Optionee.

14.  All notices hereunder to the Optionee shall be delivered or mailed to the
following address:

Such address for the service of notices may be change at any time provided
notice of such change is furnished in advance to the Company.

 

AEP Industries Inc.

 

 

By:

 

 

 

 

Secretary

 

 


--------------------------------------------------------------------------------